Sunshine Bancorp Press Release For Immediate Release Contact: Brent Smith SVP, Corporate Development (813)659-8626 Sunshine Bancorp, Inc. Reports Third Quarter 2016 Financial Results Plant City, FL – October 25, 2016 – Sunshine Bancorp, Inc. (the “Company”) (NASDAQ: SBCP), the holding company for Sunshine Bank (the “Bank”), has released its unaudited financial results for the third quarter 2016. Key Highlights Year to Date: - Annualized loan growth of 28.5% - Maintaining credit quality with 0.18% NPAs at September 30, 2016 - Plans to close Florida Bank of Commerce transaction on October 31, 2016 - Continued Net Income Improvement Net income for the three months ended September 30, 2016 was $244,000 which included $207,000 of merger related expenses, compared to net income of $73,000 for the three months ended June 30, 2016 and net income of $35,000 for the three months ended September 30, 2015.Net income for the nine months ended September 30, 2016 was $471,000 compared to a net loss of $469,000 during the nine months ended September 30, 2015. Total assets were $564.0 million at September 30, 2016 compared to $514.7 million at June 30, 2016 and $507.3 million at December 31, 2015.The Bank continued to experience organic loan growth during the third quarter 2016.During the quarter, net loans increased $24.5 million or 26.4% annualized.The loan portfolio as of September 30, 2016 totaled $396.0 million compared to $371.5 million at June 30, 2016 and $326.3 million at December 31, 2015. Loan growth for the nine months ended September 30, 2016 was $69.7 million, or 28.5% annualized.Deposits at September 30, 2016 were $438.8 million compared to $395.3 million at June 30, 2016 and $399.1 million at December 31, 2015.Stockholders’ equity increased $468,000 during the third quarter 2016 to $72.7 million at September 30, 2016 compared to $71.4 million at December 31, 2015.The Bank exceeds well-capitalized levels with a September 30, 2016 leverage ratio of 12.4% compared to 9.8% at December 31, 2015. Net interest income for the three months ended September 30, 2016 was $4.3 million compared to $3.8 million for the third quarter of 2015 and $3.9 million for the three months ended June 30, 2016, an increase of $433,000 or 11.2% over the previous linked quarter. Net interest income for the nine months ended September 30, 2016 was $12.2 million compared to $7.2 million for the nine months ended September 30, 2015.The Company has experienced a 70.4% increase in net interest income and a 114.6% increase in non-interest income, while concurrently experiencing expense growth of 31.0% during the nine month period ended September 30, 2016 compared to the same period in 2015.The Company believes that the impact of its strategic initiatives and achieving scale will continue to bolster the Company’s future profitability trajectory. Non-interest income for the three months ended September 30, 2016 was $669,000 compared to $425,000 for the three months ended September 30, 2015 and $1.1 million for the three months ended June 30, 2016.Non-interest income for the nine months ended September 30, 2016 was $2.5 million compared to $1.2 million for the nine months ended September 30, 2015. Non-interest expense was $4.6 million for the three months ended September 30, 2016 compared to $4.1 million for the three months ended September 30, 2015 and $4.6 million for the three months ended June 30, 2016. The Company recognized $207,000 of expense in the third quarter 2016 attributable to the pending merger with Florida Bank of Commerce (“FBC”). The Bank’s credit metrics remain strong.The Bank’s non-performing assets as of September 30, 2016 were $988,000 compared to $1.3 million as of June 30, 2016.The Bank’s non-performing assets to total asset ratio as of September 30, 2016 was 0.18% compared to 0.26% as of June 30, 2016. In addition, the allowance for loan losses was 297.7% of non-performing loans at September 30, 2016. Andrew Samuel, President and CEO, commented, “We are excited to close the Florida Bank of Commerce deal in the next few days.Our focus on organic growth and improved performance metrics continues to show results.We are excited about our momentum and as an organization we are focused on integration and continued improvement in top line growth as well as maximizing the combined company expense structure.” 2 Forward Looking Statements This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, identified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. The Company undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. About Sunshine Bancorp, Inc. Sunshine Bancorp, Inc. was formed in 2014 as the holding company for Sunshine Bank. The bank was first organized in 1954 in Plant City.In 2014 after converting from the mutual form of organization to the stock form, the current name of Sunshine Bank was adopted. Operations are conducted from the main office in Plant City, Florida and eleven additional offices in Hillsborough, Polk, Manatee, Orange, and Pasco Counties, Florida. The Company provides community bank financial services to individuals, families, and business customers. Sunshine’s common stock is traded on the NASDAQ Capital Market under the symbol “SBCP.” For further information, visit the company’s website at www.mysunshinebank.com 3 Quarter Ended * 9/30/2016 6/30/2016 3/31/2016 12/31/2015 9/30/2015 Operating Highlights: (unaudited) Net Income (loss) $ $
